


Exhibit 10.42
 
 




Arena Pharmaceuticals, Inc., 2013 Long-Term Incentive Plan
   
20[ ] Performance Restricted Stock Unit Grant Agreement




THIS GRANT AGREEMENT (this “Agreement”), effective as of ________________ (the
“Grant Date”), is entered into by and between Arena Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and ______________ (the “Participant”) and
evidences the terms of the Company’s grant to the Participant of a performance
restricted stock unit (“PRSU”) award on the terms and conditions set forth
herein (the “Award”).


1.    Target and Maximum Number of PRSUs under the Award; Underlying Shares. The
Award is for the below target PRSUs, with potential to earn additional PRSUs up
to the maximum number below, subject to the conditions and adjustments specified
herein. Each PRSU represents the right to potentially be issued one Share on a
future date.


Target number of PRSUs:                  (“Target PRSUs”)
Maximum number of PRSUs*:              (“Maximum PRSUs”)


* As set forth below, the Shares subject to the actual PRSUs plus credited
dividend equivalents that may vest are capped at six times the Fair Market Value
of the Shares on the Grant Date subject to the Target PRSUs, which may result in
fewer than the Maximum PRSUs vesting regardless of the Company’s relative TSR
performance during the Performance Period (the “Value Cap”).


2.    Subject to the Plan. This Agreement is subject to the provisions of the
Arena Pharmaceuticals, Inc., 2013 Long-Term Incentive Plan (the “Plan”). Certain
terms are defined in this Agreement, and, unless the context requires otherwise,
other capitalized terms used herein shall have the same meaning as in the Plan.
Except as provided herein, in the event of a conflict between the provisions of
the Plan and this Agreement, the Plan shall control.


3.    Account. The Company shall credit to a bookkeeping account (the “Account”)
maintained by the Company for the Participant’s benefit the Maximum PRSUs. On
each date that any normal or regular dividends (whether paid in cash, stock or
other property, but excluding special or extraordinary dividends) are paid on
the Shares, the Company will credit the Account with a number of additional
PRSUs equal to the result of dividing (i) the product of the Maximum PRSUs
credited to the Account on the record date for such dividend and the per Share
amount of such dividend by (ii) the Fair Market Value of one Share on the date
such dividend is paid by the Company to stockholders. The additional PRSUs shall
be or become vested to the same extent as the PRSUs that resulted in the
crediting of such additional PRSUs. For clarification, in the event that any
special or extraordinary dividends are paid on the Shares, the provisions of the
Plan shall control.


4.    Vesting. The number of PRSUs that may vest will be determined based on the
Company’s actual performance against the performance goals specified in the
Award Determination, Vesting and Issuance Criteria attached as Attachment I to
this Agreement (the “Vesting and Issuance Criteria”), subject to the
Participant’s satisfaction of the service vesting conditions set forth therein.
The Target PRSUs represent the number of PRSUs that would vest if the
Participant satisfies the service vesting conditions




--------------------------------------------------------------------------------




set forth in the Vesting and Issuance Criteria and the Company achieves exactly
100% of the Company’s target performance goal specified in the Vesting and
Issuance Criteria. In no event will more than the following PRSUs vest: the
lesser of (i) the Maximum PRSUs plus additional PRSUs representing dividend
equivalents set forth in Section 3 or (ii) the Value Cap. With respect to the
Participant, this Agreement shall supersede any individually negotiated
agreement with Company (or an Affiliate) and any generally applicable severance
or change-in-control plan, policy, or practice, whether written or unwritten, of
the Company (or an Affiliate) to the extent that such agreement, plan, policy or
practice provides for vesting acceleration of equity awards.


5.    Capitalization Adjustments. The Award shall be equitably and appropriately
adjusted as provided in Section 12.2 of the Plan.


6.     Termination of Employment or Service.


(a)    Termination of Employment or Service Other Than Due to Qualifying
Termination, Disability or Death. In the event the Participant ceases to be in
the continuous service of the Company or an Affiliate as any of an Employee, a
Consultant or a Director for any reason other than as a result of a Qualifying
Termination, Disability or death, such portion of the Award that was not vested
at the time the Participant ceases to be in the continuous service of the
Company or an Affiliate as any of an Employee, a Consultant or a Director shall
be immediately forfeited.


(b)    Termination of Employment or Service Due to Qualifying Termination,
Disability or Death. The impact to the Award in the event the Participant ceases
to be in the continuous service of the Company or an Affiliate as any of an
Employee, a Consultant or a Director due to a Qualifying Termination, Disability
or death shall be as specified in the Vesting and Issuance Criteria.


7.    Definitions. For purposes of this Agreement, the following definitions
shall apply:


(a)    Cause. “Cause” means a determination that one or more of the following
has occurred, as reasonably determined by the Committee in good faith:


(1)Participant’s willful and continued failure to substantially perform his or
her duties to the Company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to the Participant by the Committee which specifically
identifies the manner in which the Committee believes that the Participant has
not substantially performed his or her duties; provided, however, that a
termination of employment to be for Cause pursuant to this subsection, the
Participant must (A) receive a written notice which indicates in reasonable
detail the facts and circumstances claimed to provide a basis for the
termination of his or her employment for Cause; and (B) be provided with an
opportunity to be heard no earlier than 30 days following the receipt of such
notice (during which notice period the Participant has the opportunity to cure
and has failed to cure or resolve the behavior in question);
(2)Participant’s conviction of, or plea of guilty or nolo contendere to, a
felony or any crime involving fraud, dishonesty or moral turpitude;
(3)Participant’s willful engaging in gross misconduct; or
(4)Participant’s unauthorized use or disclosure of material confidential
information or material trade secrets of the Company.
Any determination of “cause” for purposes of this Agreement shall have no effect
upon any determination of the rights or obligations of the Company (or an
Affiliate) or the Participant for any other purpose.




--------------------------------------------------------------------------------




(b)     Control Transaction. “Control Transaction” means a transaction that is
either a Change in Control or a Corporate Transaction.


(c)    Corporate Transaction. “Corporate Transaction” means (i) the consummation
of a merger, consolidation or similar transaction following which the Company is
not the surviving corporation or (ii) the consummation of a merger,
consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise. Notwithstanding the
foregoing, a “Corporate Transaction” shall not include a transaction that is
effected exclusively for the purpose of changing the domicile of the Company.


(d)    Disability. “Disability” means the Participant becoming disabled within
the meaning of Section 22(e)(3) of the Code and Section 409A of the Code. The
Committee may require such proof of Disability as the Committee in its sole and
absolute discretion deems appropriate and the Committee’s determination as to
whether the Participant has incurred a Disability shall be final and binding on
all parties concerned.


(e)    Good Reason. “Good Reason” means, with respect to a Participant, any one
of the following provided that the Participant has first provided written notice
to the Company of the existence of such condition and the Company (or surviving
corporation) has not remedied such condition within 30 days after the
Participant’s written notice is received by the Company and the Participant
separates from service within one year following the initial existence of such
condition: (i) any reduction in Participant’s annual base salary (except for
salary decreases generally applicable to the Company’s other similarly-situated
employees); (ii) any material reduction in the Participant’s target bonus level
or bonus opportunities; (iii) Participant’s duties or responsibilities are
materially diminished (and not simply a change in title or reporting
relationships); provided, however, that the Participant shall not have “Good
Reason” to terminate if the Company is retained as a separate legal entity or
business unit following the effective date of a Change of Control and the
Participant holds the same position in such legal entity or business unit as the
eligible employee held before the effective date of such Change of Control;
(iv) in the event the Participant is a member of the Board, any failure of the
Board or one if its committees to re-nominate the Participant for election to
the Board; (v) any significant reduction, in the aggregate, in the employee
benefit programs made available to the Participant other than a reduction in
such employee benefit programs affecting all employees of the Company
substantially equally; or (vi) the relocation without Participant’s prior
written approval of the Participant’s principal office or place of business to a
location that would cause an increase by more than twenty (20) miles in the
Participant’s one-way commuting distance from the Participant’s principal
personal residence to the principal office or business location at which the
Participant is required to perform services, except for required travel for the
Company’s business to an extent substantially consistent with the Participant’s
prior business travel obligations. The determination under this Agreement that a
Participant’s termination is with or without Good Reason shall be made by the
Company in good faith, and any such determination shall have no effect upon any
determination of the rights or obligations of the Company (or an Affiliate) or
the Participant for any other purpose. Participant’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder.


(f)    Qualifying Termination. “Qualifying Termination” means (i) the
Participant’s termination due to Retirement, (ii) the Participant’s termination
by the Company without Cause, or (iii) the Participant’s resignation for Good
Reason, in each case, subject to the Participant’s provision to the Company
following such termination of an executed waiver and general release of claims
in a form




--------------------------------------------------------------------------------




reasonably acceptable to the Company (the “Release”) no later than 45 days
following such termination, and permitting such Release to become effective in
accordance with its terms.


(g)    Retirement. “Retirement” means termination of the Participant’s
continuous service for the Company or an Affiliate as any of an Employee, a
Consultant or a Director for any reason other than the Participant’s Disability
or death or termination by the Company for Cause if (i) the Participant is then
at least age 60, (ii) the Participant has provided at least ten years of
continuous service as an Employee to the Company and/or its Affiliates, and
(iii) the Participant has provided at least six months advance written notice to
the Company of his or her intention to terminate due to Retirement (which notice
condition may be waived by the Company, in its discretion).


(h)    Separation from Service. “Separation from Service” means the
Participant’s “separation from service” for purposes of Section 409A of the
Code.


8.    Payment of Shares. The Company shall make a payment to the Participant of
Shares based on the number of the vested PRSUs credited to the Participant’s
Account upon the applicable scheduled issuance date specified in the Vesting and
Issuance Criteria. However, if a scheduled delivery date falls on a date that is
not a trading day, such delivery date shall instead fall on the next following
trading day. Notwithstanding the foregoing, in the event that the Company
determines that any Shares are scheduled under this Agreement to be delivered on
a day (the “Original Distribution Date”) on which the Company determines that a
sale by the Participant of such Shares would (i) violate the registration
requirements under the Securities Act or (ii) violate any of the provisions of
the federal securities laws (or any Company or, if applicable, Affiliate policy
related thereto) or (iii) violate a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company or (iv) not be permitted under
applicable securities laws or Company policies by the Participant on the open
market and (v) the Company elects, prior to the Original Distribution Date, not
to satisfy its tax withholding obligation by withholding Shares from the Shares
otherwise due to the Participant on the Original Distribution Date under this
Agreement, then such Shares shall not be delivered on such Original Distribution
Date and shall instead be delivered as soon as practicable on the date on which
the sale of such Shares would not be in violation of any of such registration
requirements, the federal securities laws (or any Company or, if applicable,
Affiliate policy related thereto), lock-up agreement or would otherwise be
permitted under applicable securities laws or Company policies by the
Participant on the open market; provided, however, that in no event shall the
delivery of the Shares be delayed pursuant to this Section 8 beyond December 31
of the calendar year in which the Original Distribution Date occurs.


9.    Form of Payment. Payments pursuant to Section 8 shall be made in the form
of the Shares underlying the PRSUs that vest in accordance with the Vesting and
Issuance Criteria.


10.    Beneficiary. In the event of the Participant’s death prior to payment in
settlement of the PRSUs credited to the Account, payment shall be made to the
last beneficiary designated in writing that is received by the Company prior to
the Participant’s death or, if no designated beneficiary survives the
Participant, such payment shall be made to the Participant’s estate.


11.     Change in Control; Corporate Transaction. In the event of a Control
Transaction, the number of PRSUs and dividend equivalents that may vest will be
determined in accordance with the Vesting and Issuance Criteria. In the event of
a Control Transaction, the Surviving Corporation or the Parent Corporation, if
applicable, may assume, continue or substitute the Award on substantially the
same terms and conditions as applicable prior to the Control Transaction (which
may include provisions for future settlement of the Award for the same
consideration paid to the stockholders of the Company pursuant to the Control
Transaction, as applicable); provided, however, that the Award will be converted




--------------------------------------------------------------------------------




into a time-based vesting award pursuant to Section G.1 of the Vesting and
Issuance Criteria and the performance goals will no longer apply. In the event
of a Control Transaction, to the extent the Surviving Corporation or the Parent
Corporation, if applicable, does not assume, continue or substitute the Award on
substantially the same terms and conditions as applicable prior to the Control
Transaction (which may include provisions for future settlement of the Award for
the same consideration paid to the stockholders of the Company pursuant to the
Control Transaction), the Award will immediately vest to the extent specified in
the Vesting and Issuance Criteria. For purposes of this Agreement, if the
Company is the Surviving Corporation or the Parent Corporation, if applicable,
it shall be deemed to have assumed the Award in the Control Transaction unless
it takes explicit action to the contrary.


12.    Source of Payments. The Participant’s right to receive payment under this
Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. The Participant has only the status
of a general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the value of the Account on the payment date.


13.    Miscellaneous.


(a) Withholding. The Participant agrees to pay to the Company, or to make
satisfactory arrangement with the Company for payment of, any federal, state or
local taxes, if any, required by law to be withheld in respect of the PRSUs. The
Participant hereby agrees that the Company or an Affiliate, as applicable, may
withhold the applicable taxes from the Participant’s wages or other
remuneration. At the discretion of the Company, the applicable taxes may be
withheld in kind from the Shares otherwise deliverable to the Participant on the
payment in settlement of the PRSUs, up to the lesser of Participant’s minimum
required withholding rate or such other rate that will not trigger a negative
accounting impact. Unless the tax withholding obligations of the Company and/or
any Affiliate are satisfied, the Company shall have no obligation to deliver to
the Participant any Shares. In the event the Company’s obligation to withhold
arises prior to the delivery to the Participant of the Shares or it is
determined after the delivery of Shares to the Participant that the amount of
the Company’s withholding obligation was greater than the amount withheld by the
Company, the Participant agrees to indemnify and hold the Company harmless from
any failure by the Company to withhold the proper amount.


(b) No Rights of a Stockholder. The Participant shall not have any of the rights
of a stockholder with respect to the Shares that may be issued in settlement of
the PRSUs until such Shares have been issued.


(c) Nontransferability of PRSUs. Except to the extent and under such terms and
conditions as determined by the Committee, the PRSUs shall not be transferable
otherwise than by will or the laws of descent and distribution or as provided in
Section 10.


(d) Severability. The provisions of this Agreement shall be deemed severable. If
any provision of this Agreement shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of a change in a law or regulation, such provision shall (i) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable (or, if applicable, to the extent necessary to comply
with the change in the law or regulation), and as so limited shall remain in
full force and effect, and (ii) not affect any other provision of this Agreement
or part thereof, each of which shall remain in full force and effect.


(e) Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, other than its conflict of
laws principles.




--------------------------------------------------------------------------------






(f) Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


(g) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be sufficiently made or given if hand delivered or mailed by
registered or certified mail, postage prepaid. Notice by mail shall be deemed
delivered at the time and on the date on which the same is postmarked.


Notices to the Company should be addressed to:


Arena Pharmaceuticals, Inc.
6154 Nancy Ridge Drive
San Diego, California 92121
Attention: Chief Financial Officer


With a copy to: General Counsel


Notices to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records. The Company or the
Participant may by writing to the other party, designate a different address for
notices. If the receiving party consents in advance, notice may be transmitted
and received via facsimile or via such other electronic transmission mechanism
as may be available to the parties. Such notices shall be deemed delivered when
received.


(h) Agreement Not a Contract.  This Agreement (and the grant of PRSUs) is not an
employment or service contract, and nothing in this Agreement shall be deemed to
create in any way whatsoever any obligation on the Participant’s part to
continue as an Employee, a Consultant or a Director, or of the Company or an
Affiliate to continue the Participant’s service as an Employee, a Consultant or
a Director. The Participant’s employment shall remain at-will, if applicable,
and subject to termination by the Company or an Affiliate, as applicable, at any
time, with or without cause or notice.


(i) Entire Agreement; Modification. Except as provided in the next sentence,
this Agreement and the Plan constitute the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan or in a written document signed by each of the
parties hereto, and may be rescinded only by a written agreement signed by both
parties. This Agreement and Plan may be modified or superseded by the specific
provisions, if any, of a written agreement, plan or other arrangement
(regardless of whether entered into or established before, concurrently or after
the date of this Agreement) of the Company or an Affiliate that is applicable to
the Participant, to the extent such an agreement, plan or other arrangement
provides a greater benefit to the Participant and otherwise does not cause the
payments hereunder to fail to comply with the provisions of Section 409A of the
Code.


(j) Compliance with Section 409A of the Code.


(i) Automatic Delay of Payment. Notwithstanding anything contained in this
Agreement to the contrary, if the Company determines that as of the date of
payment the Participant is a “specified employee” (as such term is defined under
Section 409A of the Code), any Shares (or shares of the common stock of the
successor company in the event of a Change in Control) payable by reason of the
Participant’s Separation from Service with the Company (or an Affiliate) for any
reason other than death or Disability, if applicable, will not be paid until the
date that is six months following the date of Separation from Service (or such
earlier time permitted under




--------------------------------------------------------------------------------




Section 409A of the Code without the imposition of any accelerated or additional
taxes under Section 409A of the Code).


(ii) General. This Agreement is intended to comply and shall be administered in
a manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. Payment under this
Agreement shall be made in a manner that will comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto, as
determined by the Committee. Any provision of this Agreement that would cause
the payment or settlement thereof to fail to satisfy Section 409A of the Code
shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.


ARENA PHARMACEUTICALS, INC.




By: ______________________________________




_______________________________________
Participant








--------------------------------------------------------------------------------




Attachment I


Award Determination, Vesting and Issuance Criteria
(20[ ] Performance Restricted Stock Unit Awards)
A.    Performance Period. The performance period commences March 1, 20[ ], and
ends on February 2[], 20[ ] (the “Performance Period”).
B.    Performance Metrics. The performance metric is the Company’s relative
total shareholder return (“TSR”) performance during the Performance Period as
measured versus the TSR performance of the [ADD NUMBER] members of the NASDAQ
Biotechnology Index as of December 31, 20[ ], including the Company
(collectively the “Index” and each company an “Index Peer Company”) during the
Performance Period.
•
New entrants to the NASDAQ Biotechnology Index after December 31, 20[ ], are not
considered part of the Index.

•
Any company that falls out of the NASDAQ Biotechnology Index prior to the end of
the Performance Period, but continues actively trading on a U.S. public
securities market or exchange, remains in the Index.

C.    Calculation of TSR. “TSR” as applied to any Index Peer Company means such
company’s stock price appreciation from the beginning to the end of the
Performance Period, plus dividends and distributions made or declared (assuming
such dividends or distributions are reinvested in the common stock of the Index
Peer Company) during the Performance Period, expressed as a percentage return.
Except as modified in Section G, for purposes of computing TSR for an Index Peer
Company, the stock price at the beginning of the Performance Period will be the
closing price of a share of common stock of such Index Peer Company on March 1,
20[ ], and the stock price at the end of the Performance Period will be the
average price of a share of common stock of such Index Peer Company over the 30
trading days ending on February 2[], 20[ ], adjusted for stock splits or similar
changes in capital structure.
•
The TSR for an Index Peer Company will be deemed to be -100% if, during the
Performance Period, such company: (i) files for bankruptcy, reorganization, or
liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the subject
of an involuntary bankruptcy proceeding that is not dismissed within 30 days;
(iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations.

•
Any Index Peer Company that stops actively trading on a U.S. public securities
market or exchange before the end of the Performance Period for reasons
unrelated to such a bankruptcy related event (for e.g., due to an acquisition of
the Index Peer Company, a going-private transaction, etc.) is excluded from the
Index for purposes of the Index TSR calculation.

D.    Award Determination and Vesting Requirements. As soon as practicable
within the 30-day period following completion of the Performance Period, the
Committee will determine and will certify the applicable percentile level of the
Company’s TSR during the Performance Period as measured versus the TSR of the
Index during the Performance Period. The date of the Committee’s determination
and certification is the “Certification Date.” Except as specifically provided
below, the Participant must remain in the continuous service of the Company or
an Affiliate as any of an Employee, a Consultant or a Director through the
Certification Date in order for any PRSUs to vest. Except as specifically
provided below, Shares will be issued in respect of the number of the PRSUs that
vest as soon as practicable within the 30-day period following such
Certification Date. Any portion of the Award that does not vest on the
Certification Date will immediately terminate and be forfeited on the
Certification Date.


E.    Calculation of Final Number of Vested PRSUs. The number of PRSUs that may
vest will generally be determined as follows:




--------------------------------------------------------------------------------






•
The number of PRSUs that may vest is capped at the lower of (i) 200% of the
Target PRSUs, before including additional PRSUs credited as dividend equivalents
and (ii) the Value Cap. Subject to such maximum, the actual number of PRSUs that
may vest will be determined as set forth in the following chart based upon the
indicated performance levels with linear interpolation between performance
levels:



Performance
The Company’s TSR Rank vs. Index (as a Percentile)
Payout Percentage of
Target PRSUs
Maximum
90th and above
200%
 
75th
150%
Target
60th
100%
 
50th
75%
Threshold
40th
50%



•
If the Company’s TSR is less than the 40th percentile of the TSR of the Index,
no PRSUs will vest.



•
If the Company’s absolute TSR is negative, the number of PRSUs that may vest is
capped at 100% of the Target PRSUs, even if the percentile of the Company’s TSR
as compared to the TSR of the Index is above the 60th percentile.



F.    Effect of Qualifying Termination; Death or Disability; Control
Transaction.


1.     Pro-Rata Vesting in Connection with a Qualifying Termination Preceding
the Certification Date. Subject to Section F.2 below, following a Qualifying
Termination of the Participant, the number of PRSUs that will vest on the
Certification Date will be a pro-rata portion of the number of PRSUs that would
have vested had the Participant remained in the continuous service of the
Company or an Affiliate as any of an Employee, a Consultant or a Director
through the Certification Date. Such pro-rata portion will be determined by
taking the number of PRSUs that would have vested had the Participant remained
in such continuous service through the Certification Date (the “Default Number
of Units”) and multiplying it by the percentage determined by taking the number
of full calendar months of such continuous service that the Participant
completed during the Performance Period prior to the Qualifying Termination and
dividing such number by 36. Shares will be issued in respect of the pro-rata
number of the PRSUs that vest during the 30-day period following the
Certification Date. Any portion of the Award that does not vest on the
Certification Date will immediately terminate and be forfeited on the
Certification Date.


2.    Impact of Qualifying Termination Followed By Control Transaction. In the
event a Qualifying Termination is followed by a Control Transaction that
precedes the scheduled end of the Performance Period, the number of PRSUs that
will vest upon the Control Transaction will be determined on a pro-rata basis as
calculated in Section F.1 above, except that a number of PRSUs corresponding to
the CIC Achievement Level (as defined in Section G.1) will be substituted for
the Default Number of Units. Any portion of the Award that does not vest upon
the Control Transaction will immediately terminate and be forfeited on such
date. If the Award is assumed, continued or substituted by the Surviving
Corporation or the Parent Corporation in the Control Transaction, Shares will be
issued on the scheduled expiration date of the Performance Period in settlement
of the vested number of PRSUs, without regard to the Participant’s satisfaction
of any “Control Transaction Service Requirement” (as such term is defined
below). Subject to satisfaction of the requirements set forth in Section H
below, if in connection with such Control Transaction the Surviving Corporation
or the Parent Corporation will not assume, continue or substitute the Award on
substantially the same terms and conditions as applicable




--------------------------------------------------------------------------------




prior to the Control Transaction, Shares will be issued immediately prior to the
Control Transaction in settlement of the vested number of PRSUs.
 
3.     Impact of Death or Disability. Upon the Participant’s termination due to
death or Disability that occurs prior to the expiration of the Performance
Period and prior to any Corporate Transaction, the Award shall immediately vest
with respect to the greater of (i) the Target PRSUs, or (ii) such number of
PRSUs as determined under Section E based upon the Company’s TSR performance as
measured versus the Index’ TSR performance during the portion of the Performance
Period that precedes the date of termination due to death or Disability. The
Committee shall make a determination of the applicable number of PRSUs that will
vest as soon as practicable within the 30-day period following the Participant’s
death or Disability, and the Award will vest with respect to such number of
PRSUs on the date of such determination (the “Determination Date”). Shares will
be issued in settlement of the number of PRSUs that vest on the 60th date
following the date of the Participant’s death or Disability. Any portion of the
Award that does not vest on the Determination Date will immediately terminate
and be forfeited on such date. Upon the Participant’s termination due to death
or Disability that occurs after the expiration of the Performance Period but
before the Certification Date, the number of PRSUs that vest will be the number
of PRSUs that would have vested had the Participant remained in the continuous
service of the Company or an Affiliate as any of an Employee, a Consultant or a
Director through the Certification Date, and will be issued to the Participant
within the 30-day period following such Certification Date.


G. Impact of Control Transaction.


1.    Impact of Control Transaction. In the event of a Control Transaction that
occurs before the scheduled end of the Performance Period, the number of PRSUs
that may potentially vest will be determined immediately prior to the Control
Transaction based upon the Company’s TSR performance as measured versus the
Index’ TSR performance during the portion of the Performance Period that
precedes the effective date of the Control Transaction (the “CIC Achievement
Level”). For purposes of such determination, the Company's ending stock price
will be the sale price of the Shares in the Control Transaction and the ending
stock price of each of the other companies in the Index will be the average
price of a share of common stock of the Index Peer Company over the 30 trading
days ending on the effective date of the Control Transaction. For avoidance of
doubt, this provision is intended to result in determination of a number of
PRSUs that may potentially vest that will correspond to the CIC Achievement
Level, without Committee certification (such CIC Achievement Level determined
number of PRSUs are the “Control Transaction Determined Units”). Any portion of
the Award that does not vest based upon the CIC Achievement Level will
immediately terminate and be forfeited upon the Control Transaction.


2.    Control Transaction Continued Service Condition. In the event of a Control
Transaction that precedes the scheduled expiration date of the Performance
Period where the Surviving Corporation or the Parent Corporation assumes,
continues or substitutes the Award on substantially the same terms and
conditions as in effect prior to the Control Transaction, with respect to any
Participant who has not terminated in a Qualifying Termination prior to the
Control Transaction, the Participant must remain in continuous service with the
Company or an Affiliate through the scheduled expiration date of the Performance
Period in order for the Control Transaction Determined Units to vest (the
“Control Transaction Continued Service Requirement”), and the Control
Transaction Determined Units shall vest on the scheduled expiration date of the
Performance Period. For the avoidance of doubt, in connection with any such
assumption, continuation or substitution, the Control Transaction Determined
Units are automatically converted into a time-based vesting award and the
performance goals shall no longer apply. Notwithstanding the foregoing, if the
Participant is terminated in a Qualifying Termination upon or at any




--------------------------------------------------------------------------------




time following the Control Transaction, the Control Transaction Continued
Service Requirement will be waived and the Control Transaction Determined Units
will immediately vest on the date of such termination, but Shares will not be
issued in settlement of the Control Transaction Determined Units until the
scheduled expiration date of the Performance Period. Additionally, if the
Participant terminates due to death or Disability upon or at any time following
the Control Transaction, the Control Transaction Continued Service Requirement
will be waived and the Control Transaction Determined Units will immediately
vest on the date of such termination and Shares will be issued in settlement of
the Control Transaction Determined Units upon the earlier of (i) the 60th day
following Participant’s death or Disability, or (ii) the scheduled expiration
date of the Performance Period. In the event of a Control Transaction where the
Surviving Corporation or the Parent Corporation will not assume, continue or
substitute the Award on substantially the same terms and conditions as in effect
prior to the Control Transaction, the Control Transaction Determined Units will
vest immediately prior to the Control Transaction and, subject to satisfaction
of the requirements set forth in Section H below, the Shares will be issued in
settlement of the vested Control Transaction Determined Units immediately prior
to the Control Transaction.


H.    Application of Section 409A.


The Award is intended to comply with the requirements of Section 409A of the
Code as providing for payment in the form of issuance of Shares in settlement of
any vested portion of the Award in all cases within the same taxable year during
which the earliest of the following Section 409A permitted payment dates and
events occur: (i) the scheduled expiration date of the Performance Period, (ii)
the sixtieth (60th) day following the Participant’s death, (iii) the sixtieth
(60th) day following the Participant’s Disability, and (iv) if the payment
acceleration exemption permitted under Treasury Regulation 1.409A-3(j)(ix)(B) is
available and elected, upon a Control Transaction that is also a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as described in Code Section
409A(a)(2)(A)(iv) (a “409A CIC”). Accordingly, the following provisions shall
apply and shall supersede anything to the contrary set forth herein, in the
Agreement and in the Plan to the extent required for the Award to comply with
the requirements of Section 409A of the Code. In a Control Transaction the Award
must be assumed, continued or substituted by the Surviving Corporation or the
Parent Corporation and any Shares scheduled to be issued upon the scheduled
expiration date of the Performance Period may not be earlier issued in
settlement of any Control Transaction Determined Units upon the Control
Transaction unless the Control Transaction is a 409A CIC and an exemption is
available and elected under Treasury Regulation 1.409A-3(j)(ix)(B) or such
earlier issuance of the Shares is otherwise permitted by Section 409A of the
Code. The Company retains the right to provide for earlier issuance of Shares in
settlement of any vested portion of the Award to the extent permitted by Section
409A of the Code.










